DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 64 in Figure 3 and 5. Reference character 111 in Figures 4 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes the claims as best understood will be treated on their merits and evaluated by the examiner. 
Claim 3 recites the limitation, “defining a segment of the stationary central pass through conduit” (ln 3-4). There is insufficient antecedent basis for “the stationary central pass through conduit” in the claim. As currently drafted, it is unclear if “the stationary central pass through conduit” is intended to be the same as the “stationary media conduit” (claim 1, ln 3-4), the “stationary central core segment” (claim 1, ln 5-6), or a different conduit. As best understood by the examiner, it appears the first media module defines a first segment of a stationary media conduit (claim 1, ln 3) and the second media module defines a second segment of the stationary media conduit. 
Claim 3 recites the limitation, “a second media module interface disposed to align with the first media module interface” (ln 6). There is insufficient antecedent basis for “the first media module interface”. As best understood by the examiner, it appears the first media module and the second media module align with each other at an interface. 

Claim 4 recites the limitation, “a second interface disposed to align with the first media module interface” (ln 8). There is insufficient antecedent basis for “the first media module interface”. As best understood by the examiner, it appears the first media module and second media module align with each other at an interface. 
In claim 4, a second media inlet port is introduced (ln 3). However, a first media inlet port has not been previously introduced. As best understood by the examiner, the media inlet port (claim 1, ln 3) may be the first media inlet port. 
Additionally, the following statement does not seem to be complete regarding the interrelationship of the various features: “a stationary central core segment defining a second media inlet port and a media pass through conduit in communication with the media inlet port of the stationary central core segment (of ?). 
Claim 5 recites the limitation “wherein the interface includes a bearing” (ln 1-2). There is insufficient antecedent basis for this limitation in the claim. As currently drafted it is unclear which interface the limitation is referring to. It is unclear if “the interface” is intended to an interface between adjacent media modules, an interface between the stationary central core segment and the rotating sleeve, or a different interface. As best understood by the examiner, it is believed “the interface” is intended to be an interface between the stationary central core segment and the rotating sleeve of one of the first and second media modules. 
Claim 6 recites the limitation “wherein the interface...” (ln 1). There is insufficient antecedent basis for this limitation in the claim. As currently drafted it is unclear which interface the limitation is referring to. It is unclear if “the interface” is intended to an interface between adjacent media modules, an interface between the stationary central core segment and the rotating sleeve, or a different interface. As best understood by the examiner, it is believed “the interface” is intended to be an interface between the stationary central core segment and the rotating sleeve of one of the first and second media modules. 
Additionally, the following statement does not seem to be complete regarding the interrelationship of the various features: “in locking engagement with the rotating sleeve segment (of ?). 
Claim 7 recites the limitation “between the stationary pass through conduit…”. There is insufficient antecedent basis for this limitation in the claim. It is unclear which conduit the applicant is referring to. 
Additionally, the claim does not seem to be complete regarding the interrelationship of the various features. As best understood by the examiner, there is a spring energized seal in the swivel device.
In claim 8, a second media outlet port is introduced, however a first media outlet port has not been previously introduced. A “corresponding redundant media inlet” is used but not identified. 
Claim 9 recites the limitation “wherein the stationary core comprises: a second stationary core segment adapted to releasably engage the stationary core segment” (ln 1-3). 
There is insufficient antecedent basis for “the stationary core” in the claim. There is also insufficient antecedent basis for “the stationary core segment” in the claim. 
As currently drafted it is unclear what “the stationary core” and “the stationary core segment” are directed toward. As best understood by the examiner, it appears there is a stationary media conduit and the first media module defines a first segment of the stationary media conduit (claim 1, ln 3) and a second media module defines a second segment of the stationary media conduit. 
Additionally, the following statement does not seem to be complete regarding the interrelationship of the various features: “a second stationary core segment adapted to releasably engage the stationary core segment (of ?)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tharp et al. (US Patent No 4,781,404).
Regarding claim 1, Tharp et al. discloses a modular rotary milking parlor swivel (a multi-line fluid swivel) comprising: a first media module (module 12) having: a stationary central core segment (core 15) defining a media inlet port (Fig 3; col 3, ln 34-65) and a stationary media conduit (flow channel 44; Fig 3); a rotating sleeve segment (housing 16) disposed at least partially around the stationary central core segment (core 15; shown in Fig 1, 3), and the rotating sleeve segment (housing 16) defines a media inlet port (nozzle 22) in communication with the stationary media conduit (flow channel 44); and a media module interface (aligning device 72, retaining member 64, and retaining bolt 68; col 4, ln 5-60) disposed to engage a second media module (module 13).  
In an alternative view, where it is contemplated that the modular rotary swivel of Tharp et al. is not a “modular rotary milking parlor swivel”, Tharp et al. discloses a modular rotary swivel for transferring fluids that is suitable for use in a rotary milking parlor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the swivel as suggested and taught by Tharp et al. in a rotary milking parlor. This would be done to permit carrying of various fluids in the milking operation to and from milking stations on a rotary platform. Additionally, the use of modular rotary swivels in rotary milking parlors is known in the art (see Neuko, US Patent No 3,851,663).
Regarding claim 2, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein the media module interface (aligning device 72, retaining member 64, and retaining bolt 68) includes: a first stationary core segment interface (retaining member 64 and retaining bolt 68) adapted to align with a second stationary core segment (core 17) of the second media module (module 13).  
Regarding claim 3, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein the second media module (module 13) includes: a second stationary core segment (core 17) defining a segment of the stationary central pass through conduit (flow channel 44); and a second media module interface (passageway 54) disposed to align with the first media module interface (Fig 3; col 4, ln 5-60).  
Regarding claim 4, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein the second media module (module 13) includes: a stationary central core segment (core 17) defining a second media inlet port (Fig 3; col 3, ln 34-65) and a media pass through conduit (flow channel 44; Fig 3) in communication with the media inlet port of the stationary central core segment (flow channel 44 extends through core 17 of module 13 and core 15 of module 12); a rotating sleeve segment (housing 18) disposed for rotary movement at least partially around the stationary central core segment; and a second interface disposed to align with the first media module interface (module 12 and 13 align with each other at an interface as seen in Figs 1, 3 and described in col 4, ln 5-60).  
Regarding claim 5, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. discloses wherein the interface includes: a bearing (annular bearing 31).  
Regarding claim 6, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein the interface includes: a bearing (annual bearing 31) disposed adjacent to and in locking engagement with the rotating sleeve segment (housing 18 includes annual bearing 31 which maintains the core 17 centered within housing 18; col 2, ln 55-65).  
Regarding claim 8, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein the rotary sleeve segment (Fig 1) further comprises: a second media outlet port (nozzle 23) in communication with a corresponding redundant media inlet defined by the stationary central core segment (Fig 1).  
Regarding claim 9, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein the stationary core (core 15 of module 12, core 17 of module 13) comprises: a second stationary core segment (core 17) adapted to releasably engage (modules are releasably stacked on top of each other) the stationary core segment (core 15).  
Regarding claim 10, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein the media inlet port (nozzle 22) is an air inlet port and the media outlet port (nozzle 23) is an air outlet port.  
The following limitations are functional: “is an air inlet port” and “is an air outlet port”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The inlet port and outlet port of Tharp et al. are capable of being used for various fluids/media such as air, water, back flushing fluid, and teat dip fluid. 
Regarding claim 11, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein: the media inlet port (nozzle 22) is a water inlet port, and the media outlet port (nozzle 23) is a water outlet port.  
The following limitations are functional: “is a water inlet port” and “is a water outlet port”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The inlet port and outlet port of Tharp et al. are capable of being used for various fluids/media such as air, water, back flushing fluid, and teat dip fluid. 
Regarding claim 12, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein: the media inlet port (nozzle 22) is a back flushing fluid inlet port, and the media outlet port (nozzle 23) is a back flushing fluid outlet port.  
The following limitations are functional: “is a back flushing fluid inlet port” and “is a back flushing fluid outlet port”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The inlet port and outlet port of Tharp et al. are capable of being used for various fluids/media such as air, water, back flushing fluid, and teat dip fluid. 
Regarding claim 13, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. further discloses wherein: the media inlet port (nozzle 22) is a teat dip fluid inlet port, and the media outlet port (nozzle 23) is a teat dip fluid outlet port.  
The following limitations are functional: “is a teat dip fluid inlet port” and “is a teat dip fluid outlet port”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The inlet port and outlet port of Tharp et al. are capable of being used for various fluids/media such as air, water, back flushing fluid, and teat dip fluid. 

12. 	Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tharp et al. (US Patent No 4,781,404) as applied to claim 1 above, and further in view of Saliger (US Patent No 4,555,118).	
Regarding claim 7, Tharp et al. discloses the modular rotary milking parlor swivel of claim 1 as previously discussed. Tharp et al. does not explicitly disclose a spring energized seal disposed between the stationary pass through conduit and the stationary central core segment.
However, Sailger discloses a modular swivel (analogous art) with a seal construction for fluid swivel joints. Sailger further discloses a spring energized seal (spring 50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tharp et al. by incorporating the spring energized seal as suggested and taught by Sailger. One of ordinary skill in the art would be motivated to use the spring energized seal in the swivel because it can withstand high pressure differentials and allows for relative rotational movements associated with the swivel joint (col 1, ln 30-35).  

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DeWaard (US-6105536-A), Dunick (US-20060230690-A1), Larsen (US-20050253385-A1), Dubrosky (US-4683912-A), Hugel (US-8479766-B2), Johnstone (US-20060201071-A1), Johnstone (US-6742308-B1), Odegaard (US-6578603-B1), Odegaard (US-6412823-B1), Pollack (US-5797413-A), Bard (US-2293585-A), Neuko (US-3851663), Dunkick (WO-2005071305-A1), and Daley (WO-2019053701-A1). 
The cited prior art show rotary swivels for use with various media that are suitable for use in rotary milking parlors. 
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644